Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Barry Kaplowitz, M.D.
(OI File No. M-11-40374-9),

Petitioner,
v.
The Inspector General.
Docket No. C-16-149
Decision No. CR4587

Date: April 15, 2016

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services excluded Petitioner, Barry Kaplowitz, M.D., from participation in Medicare,
Medicaid, and all other federal health care programs based on Petitioner’s federal felony
conviction related to the delivery of a health care item or service under Medicare or a
state health care program. For the reasons discussed below, I conclude that the IG has a
basis for excluding Petitioner because he was convicted of the offense of making false
statements in health care matters in violation of 18 U.S.C. § 1035(a)(2). I affirm the 20-
year exclusion period because the IG has proven two aggravating factors, and there are
no mitigating factors present. | also affirm that the effective date of Petitioner’s
exclusion is October 20, 2015.

I. Background
By letter dated September 30, 2015, the IG notified Petitioner that, pursuant to section

1128(a)(1) of the Social Security Act, 42 U.S.C. § 1320a-7(a)(1), he was being excluded
from participation in Medicare, Medicaid, and all federal health care programs for a
minimum period of 20 years, effective 20 days from the date of the letter. IG Exhibit
(Ex.) 1 at 1. In the letter, the IG informed Petitioner of the factual basis for the exclusion,
stating:

This exclusion is due to your conviction as defined in section 1128(i) (42
U.S.C. 1320a-7(i)), in the United States District Court, Southern District of
Florida, Miami Division, of a criminal offense related to the delivery of an
item or service under the Medicare or a State health care program,
including the performance of management or administrative services
relating to the delivery of items or services, under any such programs.

IG Ex. | at 1. The IG extended the exclusion period from the statutory minimum of five
years to 20 years based on the presence of two aggravating factors. IG Ex. | at 1-2. As
for the two aggravating factors, the IG found: (1) The loss to the Government or other
entity as a result of Petitioner’s criminal acts was greater than $5,000; and (2) The
sentence the District Court imposed included 60 months of incarceration. IG Ex. | at 1-
2; 42 C.F.R. § 1001.102(b)(1) and (5). The IG did not consider any mitigating factors.
IG Ex. 1; see 42 C.F.R. § 1001.102(c).

Petitioner, through counsel, timely filed a request for hearing before an administrative
law judge on December 2, 2015. On December 21, 2015, I convened a prehearing
conference by telephone pursuant to 42 C.F.R. § 1005.6, during which I clarified the
issues of the case and established a schedule for the submission of prehearing briefs and
exhibits. The schedule and summary of the prehearing conference was memorialized in
my Order and Schedule for Filing Briefs and Documentary Evidence (Order), dated
December 22, 2015.

Pursuant to the Order, the IG filed an Informal Brief (IG Br.) along with five proposed
exhibits (IG Exs. 1-5). Petitioner thereafter filed his Informal Brief (P. Br.) and six
proposed exhibits (P. Exs. 1-6). The IG then filed a reply brief (IG Reply). The IG has
objected to Petitioner’s six exhibits on the basis that these submissions are irrelevant and
immaterial. IG Reply at 2-3. The IG’s objections are not without merit. I find, however,
that Petitioner’s exhibits are sufficiently relevant and material to the circumstances
surrounding his conviction and my determination as to whether the IG’s exclusion falls
within a reasonable range, and I admit them. See Jeremy Robinson, DAB No. 1905 at 2
(2004) (“‘[T]he circumstances of a particular case’ drive the weight that a decisionmaker
can give the aggravating and mitigating factors.” (quoting 57 Fed. Reg. 3298, 3314
(January 29, 1992))). I therefore admit the parties’ briefs and exhibits into the record.
Both parties agreed that an in-person hearing was not necessary for me to decide this
case. IG Br. at 7; P. Br. at 9-10. Therefore, I am deciding this case based on the written
submissions and documentary evidence. See Order § V.
IL. Issues

The regulations limit the issues in this case to whether there is a basis for exclusion, and,
if so, whether the length of the exclusion that the IG has imposed is unreasonable.
42 C.F.R. § 1001.2007(a)(1)-(2).

Il. Jurisdiction
I have jurisdiction to decide this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R. § 1005.2.
IV. Findings of Fact, Conclusions of Law, and Analysis!

1. Petitioner’s conviction for the offense of false statements in connection with
health care matters mandates his exclusion from all federal health care
programs for a minimum of five years.

The Social Security Act (Act) requires the exclusion of any individual or entity from
participation in all federal health programs based on four types of criminal convictions.
42 U.S.C. § 1320a-7(a). In this case, the IG relied on section 1320a-7(a)(1) as the legal
basis to exclude Petitioner, which states:

(a) Mandatory exclusion

The Secretary shall exclude the following individuals and entities
from participation in any Federal health care program (as defined in section
1320a—7b(f) of this title):

(1) Conviction of program-related crimes

Any individual or entity that has been convicted of a criminal
offense related to the delivery of an item or service under title XVIII
or under any State health care program.

Id. § 1320a-7(a)(1).

The IG argues that Petitioner’s exclusion is required based on his conviction for the
offense of false statements in health care matters pursuant to 42 U.S.C. § 1320a-7(a)(1).
IG Br. at 1-3. Petitioner does not dispute that exclusion is warranted or that his felony
conviction was for a criminal offense related to the delivery of an item or service under
Medicare. P. Br. 1-2; see 42 U.S.C. § 1320a-7(a)(1). Petitioner concedes that a five-year

' My findings of fact and conclusions of law are set forth in italics and bold font.
exclusion is required and states that “‘the only issue . . . in this matter is whether the 20-
year period of exclusion is unreasonable.” P. Br. at 3. As discussed below, I agree with
the parties that exclusion is mandated.

On May 8, 2014, the United States Attorney for the Southern District of Florida filed an
11-count indictment alleging that Petitioner and/or three co-defendants committed
various crimes involving the Medicare program, to include conspiracy to commit health
care fraud and wire fraud, wire fraud, health care fraud, false statements relating to health
care matters, conspiracy to defraud the United States and pay and receive health care
kickbacks, and the payment of kickbacks in connection with a federal health care benefit
program, yielding gross proceeds totaling $39 million. IG Ex. 3. Following a jury trial,
Petitioner was found guilty on/y of Count 8 of the indictment, making false statements
relating to health care matters. The jury found he was not guilty of the offenses of wire
fraud and conspiracy to commit health care fraud and wire fraud, and the jury was unable
to reach a verdict regarding the offenses of health care fraud. IG Ex. 4 at 1-2. All counts,
other than Count 8 pertaining to false statements, were dismissed without prejudice on
the motion of the United States. IG Ex. 5 at 1. Although the United States Sentencing
Guidelines contained in the United States Sentencing Commission’s Guidelines Manual
(USSG) provided an advisory sentencing range of 121 to 151 months of incarceration for
Petitioner’s offense (see P. Ex. 2 at 1), Petitioner was sentenced to serve 60 months in
prison, which is the maximum sentence of incarceration allowed by law for the offense.”
IG Ex. 5 at 1; see IG Ex. 3 at 23 and 18 U.S.C. § 1035(a)(2). In addition to the maximum
period of incarceration that was imposed, supervised release was ordered for a period of
three years following Petitioner’s release from imprisonment. IG Ex. 5 at 3. The District
Court ordered that Petitioner abide by a number of special conditions during his post-
release period of supervised release, to include:

Health Care Business Restriction - The defendant shall not own,
directly or indirectly, or be employed, directly or indirectly, in any health
care business or service, which submits claims to any private or
government insurance company, without the Court’s approval.

* OR Ok

Relinquishment of Licensure — Upon request of the appropriate
regulatory agency, the defendant shall relinquish his/her license to said

“ Pursuant to the USSG, “the sentence may be imposed at any point within the
applicable guideline range, provided that the sentence . . . is not greater than the
statutorily authorized maximum sentence.” USSG § 5G1.1(c)(1). In this case, the 121 to
151 months guideline range exceeded the maximum penalty of five years that was
authorized by statute, and therefore, the sentence imposed could not exceed the maximum
statutory penalty of five years. See 18 U.S.C. § 1035(a)(2).
agency. The defendant is on notice that such relinquishment is permanent
and will be considered disciplinary action.

IG Ex. 5 at 4 (emphasis in original). Finally, Petitioner was ordered to pay $2,946,322 in
restitution, which is also the “Total Amount of Loss,” to the Centers for Medicare and
Medicaid Services. The judgment indicated that Petitioner had joint and several liability
for this debt with various co-defendants who were listed by name. IG Ex. 5 at 5-6.

Count 8 of the indictment, which was the sole count resulting in a conviction, states the
following:

COUNT 8
False Statements Relating to Health Care Matters
(18 U.S.C. § 1035)

1. Paragraphs 1 through 24 of the General Allegations section of this
Indictment are realleged and incorporated by reference as though fully set
forth herein.

2. In or about late January, 2011, in Miami-Dade and Broward
Counties, in the Southern District of Florida, and elsewhere, the defendant,

BARRY KAPLOWITZ,

in any manner involving a health care benefit program, knowingly and
willfully made a materially false, fictitious, and fraudulent writing and
document, knowing the same to contain a materially false, fictitious, and
fraudulent statement and entry, in connection with the delivery and
payment for health care benefits, items, and services, that is, the defendant
signed a document falsely certifying that, beginning on January 13, 2011,
intensive outpatient services would be furnished under his care with a
written plan to be reviewed every thirty days, when in truth and in fact, and
as the defendant then and there well knew, such services would not be and
were not furnished under his care beginning on January 13, 2011 witha
written plan to be reviewed every 30 days.

In violation of Title 18, United States Code, Sections 1035(a)(2)
and 2.

IG Ex. 3 at 13-14.
The offense of false statements in health care matters, pursuant to 18 U.S.C. § 1035(a)(2),
states:

(a) Whoever in any matter involving a health care benefit program,
knowingly and willfully—

ek

(2) makes any materially false, fictitious, or fraudulent statements or
representations, or makes or uses any materially false writing or
document knowing the same to contain materially false, fictitious, or
fraudulent statement or entry . . . in connection with the delivery of
or payment for health care benefits, items, or services, shall be fined
under this title or imprisoned not more than 5 years, or both.

While Petitioner does not dispute that his conviction mandates exclusion pursuant to
section 1128(a)(1), he argues that his felony conviction, prison sentence, and requirement
to pay $2,946,322 in restitution is comparatively unfair considering that a nurse
practitioner who was not charged with any offenses “committed Medicare fraud while
under [his] supervision.” P. Br. at 8. However, Petitioner “does not deny his actions or
his conviction,” and he states that “he would certainly not have assumed that risk in
exchange for the grand total of $1,250.00 per month” he received for the services that
resulted in his conviction. P. Br. at 8-9. Petitioner was convicted of making false
statements related to health care matters, and his false statements resulted in a loss of
more than $2.9 million to the Medicare program. He was unquestionably convicted of a
criminal offense related to the delivery of a health care item or service. 42 U.S.C.

§ 1320a-7(a)(1); see 18 U.S.C. § 1035(a)(2).

2, A 20-year minimum exclusion is not unreasonable based on the presence of
two aggravating factors and no mitigating factors.

As previously discussed, the Act requires a minimum exclusion period of five years when
the exclusion is mandated under section 1320a-7(a). 42 U.S.C. § 1320a-7(c)(3)(B). The
IG increased the minimum exclusion period from five years to 20 years based on his
consideration of two aggravating factors. IG Ex. 1 at 1-2. The IG has the discretion to
impose an exclusion longer than the minimum period when there are aggravating factors
present. See 42 C.F.R. § 1001.102.

The IG asserts that the presence of two aggravating factors warrants an exclusion for 20
years, and neither the IG nor Petitioner has argued that there are any mitigating factors

present that may be considered as a basis for reducing the period of exclusion to no less
than five years. See 42 C.F.R. § 1001.102(a)-(c). The first aggravating factor is that the
loss to a Government program or other entity as a result of Petitioner’s criminal conduct
was greater than $5,000. Jd. § 1001.102(b)(1); IG Ex. 5 at 5. Second, Petitioner was
sentenced to a period of incarceration for 60 months. 42 C.F.R. § 1001.102(b)(5); IG Ex.
5 at 2. Petitioner “does not dispute the imposition of the 60-month period of
incarceration, and he is not permitted, in this forum, to dispute the amount of restitution
that has been assigned to him.” P. Br. at 3 (citing 42 C.F.R. § 1001.2007(d)). Petitioner
argues that “the 20-year period of exclusion is unreasonable” and requests that I “reduce
it to five (5) years to run concurrently with the period of incarceration.” P. Br. at 3.

Petitioner does not dispute that the loss to Medicare as a result of his criminal conduct
was $2,946,322, but argues that “he has been assigned as restitution the value of
services” that an unindicted nurse practitioner who he supervised “provided and/or failed
to provide.” P. Br. at 3-4. Petitioner argues that his “conduct in this matter consisted of
failing to adequately supervise mental health services provided by [the nurse
practitioner],” and this nurse practitioner “committed Medicare fraud by failing to
provide the services for which she billed Medicare and signing blank treatment forms.”

P. Br. at 3-4. Petitioner points out that he “thas paid a tremendous price, both personally
and professionally” (P. Br. at 8), while the nurse practitioner was not indicted or
convicted of any crime and remains licensed. P. Br. at 4 (citing P. Exs. 2 and 5).
Regardless of whether a nurse practitioner who allegedly committed fraud unfairly
escaped prosecution, Petitioner acknowledges, pursuant to 42 C.F.R. § 1001.2007(d), that
e cannot challenge the amount of restitution in these proceedings. P. Br. at 1. The order
of judgment clearly stated that the total amount of loss was $2,946,322. IG Ex. 5. at 5.
As the IG points out, the financial loss to the Medicare program was more than 580 times
the $5,000 minimum amount that triggers consideration of the aggravating factor. IG Br.
at 4-5. The nearly $3 million in restitution ordered clearly supports that the large amount
of loss is a significant aggravating factor. See Jeremy Robinson, DAB No. 1905 at 12
(determining that loss of 41 times the minimum amount required for aggravating factor
supported a 15-year exclusion); Juan De Leon, Jr., DAB No. 2533 (2013) (sustaining
20-year exclusion based on three aggravating factors including financial loss of
$750,000, criminal conduct over 20 months, and sentence including incarceration, as well
as one mitigating factor of government cooperation); Craig Richard Wilder, DAB No.
2416 at 9 (2011) (establishing an 18-year exclusion based on three aggravating factors
including financial loss of over $4,000,000, criminal conduct over two years, and other
convictions, as well as one mitigating factor of government cooperation).

Furthermore, Petitioner was sentenced to the maximum period of incarceration for the
offense of false statements in health care matters pursuant to 18 U.S.C. § 1035(a)(2). The
period of incarceration, 60 months, is quite significant, especially considering that
Petitioner was a first-time criminal offender. See P. Br. at 8; P. Ex. 2 at 6. Nonetheless,
the five-year sentence imposed was approximately half the amount of incarceration listed
as the reasonable sentencing range of 121-151 months provided for in the USSG. IG Ex.
5 at 2; P. Ex. 2 at 1; see USSG § 2B1.1 and Sentencing Table. While Petitioner was
convicted of a single count involving false statements, the conduct was so significant
that it exposed him, as a first-time offender, to the maximum sentence afforded by law.
18 U.S.C. § 1035(a)(2). The IG properly considered the lengthy period of incarceration
to be an aggravating factor in this case. See Jason Hollady, M.D., DAB No. 1855 at 12
(2002) (stating that a nine-month period of incarceration was “relatively substantial”).

The IG did not consider any mitigating factors in this case, and Petitioner concedes that
no mitigating factors exist. P. Br. at 9; see 42 C.F.R. § 1001.102(c). Therefore, there is
no basis to mitigate the aggravating factors that the IG considered.

In summary, the 20-year period of Petitioner’s exclusion is not unreasonable based on the
two aggravating factors present in this case. The amount of loss caused by Petitioner’s
criminal conduct is extraordinary, in that it is well more than 500 times higher than the
threshold $5,000 amount of loss necessary to trigger consideration of this aggravating
factor. In addition, Petitioner was ordered to be incarcerated for the maximum 60-month
duration allowed by law. A 20-year period of exclusion is reasonable owing to the
gravity of the financial loss to Medicare and the length of incarceration imposed.
Petitioner’s criminal conduct resulted in a loss of nearly $3 million to the Medicare
program and demonstrates his untrustworthiness in dealing with health care programs.
While Petitioner was acquitted of more serious charges involving health care and wire
fraud, his conviction for making false statements nonetheless demonstrates a lack of
integrity. Congress clearly did not limit exclusions to only those individuals who
committed fraud themselves, and sought to exclude individuals who were convicted of
criminal offenses that are related to the delivery of an item or service under the Medicare
program. 42 U.S.C. § 1320a-7(a)(1). I therefore conclude that the 20-year period of
exclusion is not unreasonable.

V. Effective Date of Exclusion

The effective date of the exclusion, October 20, 2015, is established by regulation, and
Iam bound by that provision. 42 C.F.R. §§ 1001.2002(b), 1005.4(c)(1).

VI. Conclusion

For the foregoing reasons, I affirm the IG’s decision to exclude Petitioner from
participation in Medicare, Medicaid, and all other federal health care programs for a
minimum period of 20 years, effective October 20, 2015.

/s/
Leslie C. Rogall
Administrative Law Judge
